      Case 19-11389      Doc 33     Filed 06/26/20 Entered 06/26/20 14:30:34            Desc Main
                                      Document     Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In Re:                                       )       Case No:            19-11389
       Letitia Bates                           )
                                               )       Chapter:            Chapter 13
                            Debtor             )
                                               )       Judge:               Timothy A. Barnes

                                       NOTICE OF MOTION

TO: See attached list

   PLEASE TAKE NOTICE that on July 2, 2020 at 1:30 PM, I will appear before the Honorable
Timothy A. Barnes, or any judge sitting in that judge’s place, and present the Debtor’s Motion to
Obtain Credit and Shorten Notice, a copy of which is attached

    This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use
an account with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by
calling Court Solutions at (917) 746-7476.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                              By:     /s/ Dale Allen Riley
                                                     ____________________________________
                                                        Dale Allen Riley
                                                        Geraci Law L.L.C.
                                                        55 E. Monroe Street #3400
                                                        Chicago, Illinois 60603
                                                        312.332.1800
                                                        ndil@geracilaw.com


                                   CERTIFICATE OF SERVICE

    I, Dale Allen Riley, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on the list on June
26, 2020 at 2:21 PM.




Rec No. 816204
WD - NOTICE OF MOTION TELEPHONIC
      Case 19-11389     Doc 33     Filed 06/26/20 Entered 06/26/20 14:30:34         Desc Main
                                     Document     Page 2 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                      )       Case No:           19-11389
       Letitia Bates                          )
                                              )       Chapter:           Chapter 13
                           Debtor             )
                                              )       Judge:              Timothy A. Barnes

                                   LIST OF PARTIES SERVED

Marilyn O. Marshall, 224 S. Michigan Ave. #800 , Chicago, IL 60604

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Letitia Paris Bates, 8427 S Drexel 3N, Chicago, IL 60619

[See attached list]




Rec No. 816204
WD - NOTICE OF MOTION TELEPHONIC
            Case 19-11389         Doc 33     Filed 06/26/20 Entered 06/26/20 14:30:34   Desc Main
                                               Document     Page 3 of 5
Americash                                  Medicredit, INC
                                           Attn: Bankruptcy Dept.
Minocqua WI 54548                          Po Box 1629
                                           Maryland Heights MO 63043
City of Chicago Bureau Parking
Bankruptcy Dept/City Clerk                 Niizhwaaswi LLC
121 N. LaSalle St                          PO Box 1193
Room 107                                   Minocqua WI 54548
Chicago IL 60602

Arnold Scott Harris PC
Bankruptcy Dept.
111 W Jackson Blvd Ste 600
Chicago IL 60604

CNAC
Bankruptcy Dept
2345 W Jefferson St
Joliet IL 60435

Commonwealth Edison
Attn: System Credit/BK Dept
3 Lincoln Center 4th Floor
Oakbrook Terrace IL 60181

Credit One Bank NA
Attn: Bankruptcy Dept.
Po Box 98875
Las Vegas NV 89193

ECMC
Bankruptcy Dept
PO Box 16408
Saint Paul MN 55116

First Premier BANK
Attn: Bankruptcy Dept.
601 S Minnesota Ave
Sioux Falls SD 57104

Illinois Department of Revenue
Bankruptcy Department
PO Box 64338
Chicago IL 60664-0338

Illinois Dept of Human Services
Bankruptcy Dept
100 South Grand Avenue East
Springfield IL 62762

MCOA/Village of Alsip
C/O Muncipal Collections of America
Inc
3348 Ridge Rd
Lansing IL 60438

MCOA/Village of East Hazel Crest
C/O Muncipal Collections of America
Inc
3348 Ridge Rd
Lansing IL 60438
   Case 19-11389   Doc 33   Filed 06/26/20 Entered 06/26/20 14:30:34   Desc Main
                              Document     Page 4 of 5


               IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                              )     Case No:        19-11389
 Letitia Bates                       )
              Debtor,                )     Chapter:        Chapter 13
                                     )
                                     )     Judge:           Timothy A. Barnes


       MOTION TO OBTAIN POSTPETITION CREDIT AND SHORTEN NOTICE

NOW COMES the Debtors, Ms. Letitia Bates (the “Debtor”), by and

through her attorneys, Geraci Law LLC, to present her MOTION TO

OBTAIN POSTPETITION CREDIT AND SHORTEN NOTICE, and states as

follows:

  1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and

       this is a “core proceeding” under 28 U.S.C. 157(b).

  2.   The Debtor filed a petition for bankruptcy protection under

       Chapter 13 of the US Bankruptcy Code and a plan of

       reorganization on 04/19/2019.

  3.   The Debtor now seeks to purchase a used vehicle to replace her

       2007 Ford Explorer which is no longer operable.

  4.   The Debtor wishes to purchase a 2016 Ford Edge at 72 payments

       of $652.64 with an annual percentage rate of 19.99% for a

       total financed amount of $27,032.25. See Exhibit A for a copy

       of the proposed contract.

  5.   The Debtor’s budget reflects that she can afford to make the

       payments on the proposed vehicle loan while retaining the

       dividend to the unsecured creditors. See Exhibit B for an

       amended budget.
Case 19-11389   Doc 33Filed 06/26/20 Entered 06/26/20 14:30:34 Desc Main
                        Document     Page 5 of 5
6.   Because the Debtor’s vehicle is mandatory for her to maintain

     her employment and without her employment the Debtor’s Chapter

     13 Plan is at risk of failure the Debtor respectfully requests

     that this Court hear her request on shortened notice.



WHEREFORE the Debtor, Ms. Letitia Bates, prays that this Court

enter an order permitting her to obtain post-petition credit,

shortening notice to that given and for such further additional

relief that this Court may deem just and proper.




                                      __/s/ Dale Allen Riley__
                                         Dale Allen Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph):   312.332.1800 (Fax):      877.247.1960
